Citation Nr: 1438132	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  11-32 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1945 to August 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified at a July 2014 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA file.  Review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files reveals relevant records located in Virtual VA.  

The Veteran submitted additional records after the RO issued its statement of the case, including a September 2011 diagnostic imaging report of his right knee and an October 2013 medical bill regarding pain management treatment for his back.  These records are essentially duplicative of the evidence of record, which as discussed below, establishes that the Veteran suffers from back and knee arthritis, and are not pertinent to the dispositive issue on appeal - whether the claimant's current back and knee disorders are related to service.  Therefore, a waiver of Agency of Original Jurisdiction review is not necessary, and the Veteran's claim may be adjudicated without further delay.  See 38 C.F.R. § 20.1304(c) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's current back disorder is not related to service, and arthritis of the spine was not compensably disabling within one year of separation from active duty.  

2.  The preponderance of the evidence demonstrates that the Veteran's current knee disorder is not related to service, and knee arthritis was not compensably disabling within one year of separation from active duty.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by active military service, and arthritis of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  A knee disorder was not incurred in or aggravated by active military service, and knee arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete a claim, including notice of the evidence to be provided by the claimant, the evidence VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording the Veteran October 2011 VA examinations, which for reasons discussed below are adequate.  There is no evidence that additional records relevant to the issues have yet to be requested or that additional examinations are in order.  

Although the Veteran submitted copies of some records related to his service, the RO was unable to obtain a complete copy of the service treatment records from the National Personnel Records Center, which indicated that his service treatment records may have been destroyed if they were at the Center at the time of a 1973 fire.  Under these circumstances, when a Veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  

When VA determines that further efforts to obtain Federal records would be futile, it must provide the claimant with oral or written notice of that fact, including the identity of the records VA was unable to obtain, an explanation of the efforts made to obtain them, a description of any further action VA will take regarding the claim, and a notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  In addition, when VA is unable to produce records that were once in its custody, an explanation should be given as to how service treatment records are maintained, why the search that was conducted constitutes a reasonably exhaustive search, and why further efforts are not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  Moreover, the claimant should be assisted in obtaining sufficient evidence from alternate or collateral sources.  Id. at 263 (citing VA Adjudication Manual).

The RO complied with these requirements.  It made a formal finding of the unavailability of these records in a September 2009 memorandum, detailing the appropriate efforts made to obtain the service treatment records.  

In June and September 2009 letters, the RO explained its efforts to obtain the service treatment records, identified alternative sources of evidence, and offered to assist in obtaining them.  

The Board will therefore proceed to the merits of the appeal.  


II.  Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  That list includes arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For veterans with 90 days or more of active service during a period of war or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

The Board has reviewed all VA medical records from March 1997 to October 2011, as well as private medical records, including from Dr. N. W. and the Rochelle Community Hospital.  These records include evidence of current back and knee disabilities, to include arthritis, but do not include any opinion linking a back or knee disorder to service.  They also do not reveal competent evidence of back or knee arthritis within a year of the Veteran's separation from active duty or evidence that arthritis was shown or noted in service.  

Notably, the records include a December 2005 VA record showing that the Veteran was advised that x-rays of his knees and neck showed osteoarthritis, which "can be expected" as a person ages.  The earliest indication of knee arthritis is a March 1997 VA treatment note in which the Veteran reported that he was aware of his inability to straighten his knees fully and that this was due to arthritis.  A January 2006 VA treatment record shows that the Veteran reported knee pain that had gradually worsened over the prior two years, that he remembered falling on his right knee about four years ago, and that it was worse than the left until recently.  The provider also noted that the Veteran was a retired car salesman and "was on his feet a lot."  

March 2008 VA records show that the Veteran reported back pain that had been aggravated in the prior 10 days and a follow-up note indicating that the appellant's back pain was better but he wanted to be evaluated for a brace.  Private records include a February 2007 record showing that the Veteran experienced back pain after having a biopsy done and March 2008 records indicating that the appellant reported low back pain with an onset of six days prior and that x-rays revealed degenerative changes.  

The Veteran contends that his back and knee conditions are due to the physical demands of basic training and Army life.  At his July 2014 hearing, he reported that he sought treatment for his back and knees in service and that he was transferred to the motor pool because he was not physically able to perform guard duty.  The Veteran suffered a hernia during service, the residuals of which are service connected, and he contends that the same heavy lifting that caused his hernia also caused his back and knee problems.  See November 2009 notice of disagreement.  At the July 2014 hearing the Veteran reported that his back and knee pain have continued since he was in the military.  When asked about when he began receiving treatment, he responded, "Yes it, I can't remember it was over 65 years ago but shortly afterwards I had X-rays on my knees, I had X-rays on my back and it was determined that there was a degenerative disc in there."  He also reported receiving shots in his knees and back, possibly of cortisone.  

The Veteran's wife submitted a statement in November 2009 in which she reported having been married to the appellant since May 1944.  She described that the Veteran's back, knees, feet, arms, shoulders, and groin would be sore after training, and that he developed a large hernia that was repaired at a military hospital.  She further reported that the claimant was "in pain during his entire military cycle" and that "[a]fter his discharge up to this day, he suffers with severe knee problems and back problems."  Also of record are six identical lay statements from different people who have known the Veteran for "many years" and report that he has had problems with his knees and back as long as they have known him.   

The Veteran was provided a VA examination regarding the claimed disorders in October 2011.  The examiner reviewed the Veteran's claims file and imaging studies and confirmed that the Veteran has arthritis of the back and knees, diagnosing lumbar degenerative disc disease and facet degenerative joint disease resulting in spinal stenosis, and bilateral knee degenerative joint disease with varus malalignment and knee flexion contractures.  

Regarding his back, the Veteran reported developing low back pain while in service following basic training but otherwise denied any trauma or inciting event.  The Veteran reported that his back pain has gotten slightly worse over time and described his pain in detail.  The examiner explained that the Veteran's back disorders are "chronic conditions that are not directly associated with overuse, therefore it is less likely than not that his current back condition and dysfunction were caused by the overuse back pain that he developed while in the service or related to his complaints of back pain in the service."  The examiner opined that the Veteran's back disorder is "likely age related."  

Regarding his knees, the Veteran reported that he developed knee pain while in basic training and that his pain worsened when he went overseas due to increased activity and described his pain in detail.  The examiner explained that the Veteran's knee disorders are "chronic conditions that are not directly caused by overuse."  The examiner opined that "[i]t is therefore less likely than not that his current bilateral knee [degenerative joint disease] is the same condition he had during service" and that the degenerative joint disease is "likely age related." 

In his November 2011 substantive appeal, the Veteran reports that he started having problems when he was 19 or 20 years old, not in his 60s, 70s, or 80s, and contends that the examiner failed to consider or investigate the cause of his "never-ending pain."  

While Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) holds that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence," that holding does not apply to the medical examiner.  Id.  Nothing in the law prevents a medical examiner from basing his opinion on the facts he deems relevant to that opinion.  Moreover, there is no indication in the examination report that the examiner based his opinions on an impression that the Veteran was not credible.  Rather, as the examiner's explanations demonstrate, he based his opinions on his medical determination that the pain the Veteran experienced in service was due to overuse, whereas his current disabilities are chronic disorders not directly associated with overuse, but rather are likely due to age.  The evidence shows that the Veteran will turn 88 in the fall of 2014.

Buchanan also stands for the proposition that an examination report is inadequate when predicated on ignorance of material facts.  Id. at 1336.  To the extent the Veteran suggests that the October 2011 examiner was not aware of his statements, any such suggestion is not supported by the record.  The evidence shows that the examiner reviewed the claims file, and the medical history sections of the examination report demonstrate that the examiner considered the Veteran's reports of pain in and after service.  In sum, the Veteran fails to demonstrate that the October 2011 examination report was predicated on ignorance of material facts.

The Board finds that the examination is adequate, as it is based on consideration of the Veteran's prior medical history and the examiner's conclusions are supported by an analysis that the Board can consider and weigh against contrary opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

The above evidence reflects that the Veteran suffers from current back and knee disabilities.  The Board also accepts as credible the Veteran's report, which is supported by his wife's statement, that he experienced back and knee pain in service.  Therefore, the dispositive issue is whether the Veteran's current disorders are related to the pain he experienced in service.  

The only opinion linking the Veteran's back and knee disorders to service is that of the claimant.  While the Veteran is competent to report his symptoms, laypersons are competent to opine only as to some matters of causation, and the Board must determine on a case-by-case basis whether a veteran's particular disability is the type for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 n. 4 (2011).  In this case, the Veteran's opinion regarding the etiology of arthritis, that was diagnosed many years after service, amounts to testimony concerning a medical disease process that took place over time, which extends beyond the type of immediately observable cause-and-effect relationship about which a layperson is competent to testify.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  

In any event, to the extent that the Veteran is competent to provide such an opinion, the probative value of the appellant's opinion is slight because the overall factual picture is complex, given the nonspecific nature of the Veteran's in-service injuries (back and knee pain due to physical activity), the Veteran's advanced age, and the Veteran's post-service work as a car salesman where he was on his feet a lot.  Therefore, the Board finds the detailed explanation of the trained medical professional who conducted the October 2011 VA examination more probative.  

As noted above, service connection for arthritis can also be established if arthritis manifests to a compensable degree within one year after separation from active duty service or if it is noted in service and continuity of symptomatology is demonstrated.  Here, the Board finds that service connection cannot be granted through either of these methods.  First, there is no competent evidence that arthritis manifested to a compensable degree within one year after separation from active duty or that arthritis, as opposed to back and knee pain, was noted in service.  The Board recognizes that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, 492 F.3d at 1377.  The Board finds that a layperson is not competent to diagnose arthritis.  Musculoskeletal pain has many potential causes, and, for VA purposes, a diagnosis of degenerative arthritis must generally be supported by x-ray findings.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  

At the July 2014 hearing, the Veteran testified that, "I can't remember it was over 65 years ago but shortly afterwards I had X-rays on my knees, I had X-rays on my back and it was determined that there was a degenerative disc in there."  First, the Board notes that this statement conflicts with the Veteran's notation in his May 2009 application for compensation that his back problems started in 1946 but he was treated from "2000s" to present.  Additionally, as the Veteran himself recognized in his testimony, his service ended a long time ago and human memory is fallible.  Therefore, the Board finds that the Veteran's testimony regarding the onset of degenerative disc is not credible and is not sufficient to establish that back arthritis manifested to a compensable degree within one year after separation from active duty.  

Finally, the October 2011 examiner reviewed the claims file and considered the Veteran's description of his pain in service and determined that the appellant suffered from overuse pain in service.  Additionally, the examiner opined that the Veteran's current back and knee arthritis are not the same disorders that caused by the pain he experienced in service.  Therefore, even assuming that the Veteran has experienced pain in his back and knees since service, service connection based on continuity of symptomatology has not been established.  As already discussed, laypersons are not competent to diagnose arthritis; therefore neither the Veteran nor the Board can competently attribute his pain in and since service to arthritis without the aid of competent medical evidence.  The competent medical evidence of record is against an association between the Veteran's back and knee arthritis and his pain in and since service.  See October 2011 VA examination; December 2005 VA treatment record (osteoarthritis "can be expected" as a person ages).  Although "[p]roven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service," Walker, 708 F.3d at 1336, proving continuity of symptomatology sometimes requires competent medical evidence, where, as here, a layperson is not competent to associate the symptoms with a particular diagnosis, see Savage v. Gober, 10 Vet. App. 488, 497 (1997) ("[B]ecause it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent." (citations omitted)); see also Walker, 708 F.3d at 1340, n.5 (discussing Savage and declining to "opine on how § 3.303(b) operates in practice).    

For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for a back disorder and a knee disorder, to include arthritis.  The benefit-of-the-doubt doctrine is not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a back disorder is denied.  

Entitlement to service connection for a knee disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


